DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0125194 A1.


Response to Amendment
Newly submitted claim 21 – 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
First, the newly submitted claim 21 – 24 are same as the corresponding claims in the Group III (originally filed claim 14 – 20) as set forth in the Requirement for Restriction/Election mailed on 09/14/2021. In the response submitted on 10/18/2021, applicant elected Group I (claim 1 – 9) with traverse. In the Non-Final Office Action mailed on 11/12/2021, the restriction requirement is made final and an action on the merits is performed on Group I (claim 1 – 9). 
Second, the reasons for restriction and the serious burden for search and examination have already been detailed in the Requirement for Restriction/Election mailed on 09/14/2021, which are also be applied to newly submitted claim 21 – 24, because they are directed to the non-elected Group III.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 – 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 02/14/2022 has been entered:
Claim 1 – 4, 6 – 9 and 21 – 32 remain pending in the application;
Claim 21 – 24 are withdrawn from consideration;
Claim 1 – 4 and 6 – 9 are amended;
Claim 5 and 10 – 20 are cancelled;
Claim 21 – 32 are added as new.

Applicant’s amendments to claims overcome 112(b) claim rejections with respect to limitations “smaller” and “larger” in claim 1 – 4 and 112(b) claim rejections to claim 3, 9 as set forth in the Non-Final Office Action mailed on 11/12/2021. The corresponding 112 claim rejections are withdrawn.
Applicant’s amendments to claims overcome the 101 claim rejections as set forth in the Non-Final Office Action mailed on 11/12/2021. The corresponding 101 claim rejections are withdrawn.
However, applicant’s amendments DO NOT overcome the 112(b) claim rejections with respect to limitation “electromagnetic waves” in claim 1, and 112(b) claim rejections to claim 7 as set forth in the Non-Final Office Action mailed on 11/12/2021. The corresponding 112 claim rejections are maintained.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “selecting a catheter to be inserted from a radial artery of an arm of the patient;” “and wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature.” Applicant submitted on p.12 – 14 that “Sauer does not disclose or suggest determining a lesion having a smallest lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information, and wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature as recited in claim 1 as amended.” “On the contrary, as set forth above, in Sauer, the ranking is based on number of stents used or maximal blood flow restoration, rather than wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature as recited.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, the above amended claim 1 only requires that the treatment site to be determined based on lesion curvature. The catheter selection is not based on the comparison of different lesion curvatures. Instead, the amended limitation only requires some rigidity at the smallest lesion curvature, and there is no other limitation to restrain the catheter rigidity or deformity at other lesion curvatures.
Second, as cited on p.17 – 18, Sauer does teach the treatment site determination based on lesion curvatures.
Third, since applicant’s amendments change the scope of claim, new reference Chappel (US 2011/0196315 A1; published on 08/11/2011) is introduced in new grounds of rejection to teach the amended claim in combination with the teaching of other cited references. See detail in later 103 rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.14 – 15 exclusively rely on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.11 – 15 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25, 26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “training a machine-learning algorithm with lesion curvature information and types of catheters; and performing the selecting of the catheter to be inserted from the radial artery of the arm of the patient with the machine-learning algorithm” in claim 25, the corresponding disclosure in the specification of present application is recited as: “The generator creates real and replica data as training data, and the discriminator identifies the real and replica and learns the difference, so that accuracy of discrimination can be enhanced, and thus each learning advances to each other. Ultimately, it is unsupervised learning that the generator can generate data similar to the training data used in “supervised learning”” in [0138]; “In FIG. 7, if the training data is not typical, such as line B, the learning also fits a particular random (independent of the characteristic to be learned originally) feature of the training data” in [0170]. Other disclosures can be find in [0171], [0181] – [0183] and [0200]. There is no disclosure about using both lesion curvature and types of catheter as training data. In addition, there is no disclosure how types of catheter are used as training data and how it is applied in the machine-learning model. There is neither disclosure about catheter selecting based on machine-learning algorithm.
Thus, the above limitation is NEW MATTER introduced in the amendments which does not have written description support.

Regarding limitation “determining that the catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature first before treating the lesion with the larger lesion curvature with the machine-learning algorithm” in claim 26, the corresponding disclosure in the specification of present application is recited as: “In accordance with an exemplary embodiment, it can be expected that the guiding catheter may not be deformed (or fatigue) in the treatment of the lesion having the small lesion curvature, after that the guiding catheter can be used in treating the lesion having the larger lesion curvature which is predicted to be more difficult to pass through. Therefore, a conclusion, that is, diagnosis can be made that the lesion having the smaller lesion curvature is treated first” in [0259]. There is no such disclosure that the catheter is designed according to the machine-learning algorithm. It is unknow how machine-learning algorithm is applied in catheter design.
Thus, the above limitation is NEW MATTER introduced in the amendments which does not have written description support.

Regarding limitations “training a machine-learning algorithm with lesion curvature information and types of catheters; and performing the selecting of the catheter to be inserted from the radial artery of the arm of the patient with the machine-learning algorithm;” “determining that the catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature first before treating the lesion with the larger lesion curvature with the machine-learning algorithm” in claim 32, those limitations are identical to the limitations with 112(a) new matter issues in claim 25 and 26 as discussed in detail above. 
Thus, the above limitation is NEW MATTER introduced in the amendments which does not have written description support.

Therefore, claim 25, 26 and 32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 4, 6 – 9 and 25 – 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “detecting electromagnetic waves” in claim 1 line 4, it is unclear the above electromagnetic waves for detecting are different EM waves or the same electromagnetic waves for irradiating the patient as introduced in line 5.
Thus, the above limitation renders claim indefinite. For the purpose of examination the EM waves in line 4 is interpreted as the received EM waves which is different from the irradiating EM waves in line 5.

Regarding limitation “performing the method diagnosis by artificial intelligence” in claim 7, it is unclear the above “method diagnosis” is a newly introduced step or “the method diagnosis” is referring to the “method for diagnosing” as recited in the preamble of claim 1.
In the case the above “method diagnosis” is referring to a step of the claimed method, there is in sufficient antecedent basis for the limitation “the method diagnosis” since there is no such step recited in parent claim 1.
In the case the above “method diagnosis” is referring to the “method for diagnosing” as recited in the preamble of claim 1. It is unclear which individual step or all the steps as recited in the body of claim 1 are performed by AI.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable step of the method is performed by AI.

Regarding limitations “training a machine-learning algorithm with lesion curvature information and types of catheters; and performing the selecting of the catheter to be inserted from the radial artery of the arm of the patient with the machine-learning algorithm” in claim 25 and 32, “determining that the catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature first before treating the lesion with the larger lesion curvature with the machine-learning algorithm” in claim 26 and 32, since the above limitations do not have written description support, it is also unclear how types of catheter are used as training data and how it is applied in the machine-learning model. It is also unclear how machine-learning algorithm is used to select or design catheters.
Thus, the above limitations render claims indefinite. For the purpose of examination, the above limitations are interpreted as any reasonable machine-learning algorithm in diagnosis and treatment planning.

Regarding limitation “detecting electromagnetic waves” in claim 27 line 4, it is unclear the above electromagnetic waves for detecting are different EM waves or the same electromagnetic waves for irradiating the patient as introduced in line 5.
Thus, the above limitation renders claim indefinite. For the purpose of examination the EM waves in line 4 is interpreted as the received EM waves which is different from the irradiating EM waves in line 5.

Therefore, claim 1, 7, 25 – 27, 32 and all corresponding dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 7, 25 – 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157802 A1; published on 06/09/2016) (hereinafter "Anderson") in view of Sauer et al. (US 2016/0022371 A1; published on 01/28/2016) (hereinafter "Sauer") and Chappel (US 2011/0196315 A1; published on 08/11/2011).

Regarding claim 1, Anderson teaches a method for diagnosing and treating lesions in a plurality of bifurcated lumens ("Instrument 130 is configured to obtain diagnostic information about the vessel 100." [0034] "Referring now to FIG. 7, shown therein is a plurality of bifurcation lesions that may be detected and classified using imaging data, such as may be provided by IVUS inspection." [0066]), the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen ("The bifurcation 700 includes a main vessel 702 and a side vessel 704 …" [0066]; see Fig.7), the method comprising:
detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, irradiation of ultrasound wave to patient tissue is inherent step in the IVUS imaging), and obtaining electromagnetic wave information on the patient based on a change in detected electromagnetic waves ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, acquiring echo which is changed due to tissue reflection is inherent step in the IVUS imaging);
identifying a plurality lesions from the electromagnetic wave information ("The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion." [0051]; "... identifying one or more lesions within the vessel system ..." [0090]);
acquiring lesion curvature information on each of the plurality of lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position);
selecting a catheter to be inserted (“After selecting an assembly 12 that is appropriate for the determined introduction portion Y …” [0122]) from a radial artery of an arm of the patient (“… the introduction portion Y′ may be set in the wrist 108 {left radial artery or left ulnar artery} or …” [0121]);
Although Anderson fails to explicitly teach the step of determining a lesion having the smallest lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smallest the curvature is, the straightest the vessel will be after the treatment which will result in the most blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
Anderson in view of Sauer fails to explicitly teach wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature.
However, in the same field of endeavor, Chappel teaches wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature (“… catheter tip 20 made up of two sections … and a stiff and radially rigid section at the distal end 40, in a curved vessel …” [0026]; “… and the radial rigidity of the distal end 40 minimizes plastic deformation.” [0028]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter design as taught by Anderson with the rigid tip design as taught by Chappel. Doing so would make it possible “to enhance deliverability of an endovascular catheter by combining two otherwise contradictory parameters into one catheter tip” (see Chappel; [0019]).

Regarding claim 2, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Anderson further teaches wherein when there is one lesion present in each of the plurality of bifurcated lumens ("The bifurcation 750 includes a stenosis 756 adjacent to the branching and including a portion before the branching in the main vessel 702 and a portion after the branching in the side vessel 704. The bifurcation 760 depicts a stenosis 766 having portions proximate the branching and after the branching in both the main vessel 702 and the side vessel 704." [0066]).
Although Anderson fails to explicitly teach the step of determining the lesion to be treated first to be the lesion having the smallest lesion curvature based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 4, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and although Anderson fails to explicitly teach the step of determining a lesion to be treated first to be the lesion having the smallest lesion curvature, and determining a lesion having a larger lesion curvature than the lesion having the smallest lesion curvature to be treated subsequently, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Furhter, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treating lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. Treating lesion with lager curvature will be ranked next to it. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 6, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Anderson further teaches selecting the electromagnetic waves from one or more of X-rays, magnetic field lines, and ultrasound waves ("For example, the medical image data can include, computed tomography {CT}, Dyna CT, magnetic resonance {MR}, Angiography, Ultrasound … and any other type of medical imaging modality." [0016]).

Regarding claim 7, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Anderson further teaches performing the method diagnosis by artificial intelligence (see 112b rejection; "… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique." [0034]).

Regarding claim 25, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Sauer further teaches training a machine-learning algorithm with lesion curvature information and types of catheters; and performing the selecting of the catheter to be inserted from the radial artery of the arm of the patient with the machine-learning algorithm (see 112(a) and 112(b) rejections; “… other computational approaches such as machine-learning based approaches, and these values can be used to compute hemodynamic quantities, such as fractional flow reserve (FFR) …” [0014]; “… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]; since the limitation is interpreted as any machine-learning based approach due to indefiniteness; the planning as taught by Sauer are using FFR as a critical factor, which is based on machine-learning approaches).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 26, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 25, and Sauer further teaches acquiring lesion curvature information of the plurality of lesions with the machine- learning algorithm (“… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]); and determining that the catheter is designed with the machine-learning algorithm (see 112(a) and 112(b) rejections; “… other computational approaches such as machine-learning based approaches, and these values can be used to compute hemodynamic quantities, such as fractional flow reserve (FFR) …” [0014]; “… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]; since the limitation is interpreted as any machine-learning based approach due to indefiniteness; the planning as taught by Sauer are using FFR as a critical factor, which is based on machine-learning approaches).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
In addition, Chappel further teaches wherein the catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature first before treating the lesion with the larger lesion curvature (“… catheter tip 20 made up of two sections … and a stiff and radially rigid section at the distal end 40, in a curved vessel …” [0026]; “… and the radial rigidity of the distal end 40 minimizes plastic deformation.” [0028]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter design as taught by Anderson with the rigid tip design as taught by Chappel. Doing so would make it possible “to enhance deliverability of an endovascular catheter by combining two otherwise contradictory parameters into one catheter tip” (see Chappel; [0019]).

Regarding claim 27, Anderson teaches a method for diagnosing and treating lesions in a plurality of bifurcated lumens ("Instrument 130 is configured to obtain diagnostic information about the vessel 100." [0034] "Referring now to FIG. 7, shown therein is a plurality of bifurcation lesions that may be detected and classified using imaging data, such as may be provided by IVUS inspection." [0066]), the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen ("The bifurcation 700 includes a main vessel 702 and a side vessel 704 …" [0066]; see Fig.7), the method comprising:
detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, irradiation of ultrasound wave to patient tissue is inherent step in the IVUS imaging), and obtaining electromagnetic wave information on the patient based on a change in detected electromagnetic waves ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, acquiring echo which is changed due to tissue reflection is inherent step in the IVUS imaging);
identifying a plurality lesions from the electromagnetic wave information ("The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion." [0051]; "... identifying one or more lesions within the vessel system ..." [0090]);
acquiring lesion curvature information on each of the plurality of lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position);
selecting and inserting a catheter (“After selecting an assembly 12 that is appropriate for the determined introduction portion Y …” [0122]) from a radial artery of an arm of the patient (“… the introduction portion Y′ may be set in the wrist 108 {left radial artery or left ulnar artery} or …” [0121]);
Although Anderson fails to explicitly teach the step of determining a lesion having the smallest lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smallest the curvature is, the straightest the vessel will be after the treatment which will result in the most blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
Anderson in view of Sauer fails to explicitly teach wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature.
However, in the same field of endeavor, Chappel teaches wherein the selected catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature (“… catheter tip 20 made up of two sections … and a stiff and radially rigid section at the distal end 40, in a curved vessel …” [0026]; “… and the radial rigidity of the distal end 40 minimizes plastic deformation.” [0028]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter design as taught by Anderson with the rigid tip design as taught by Chappel. Doing so would make it possible “to enhance deliverability of an endovascular catheter by combining two otherwise contradictory parameters into one catheter tip” (see Chappel; [0019]).

Regarding claim 28, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 27, and Anderson further teaches wherein when there is one lesion present in each of the plurality of bifurcated lumens ("The bifurcation 750 includes a stenosis 756 adjacent to the branching and including a portion before the branching in the main vessel 702 and a portion after the branching in the side vessel 704. The bifurcation 760 depicts a stenosis 766 having portions proximate the branching and after the branching in both the main vessel 702 and the side vessel 704." [0066]).
Although Anderson fails to explicitly teach the step of determining the lesion to be treated first to be the lesion having the smallest lesion curvature based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 30, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 27, and although Anderson fails to explicitly teach the step of determining a lesion to be treated first to be the lesion having the smallest lesion curvature, and determining a lesion having a larger lesion curvature than the lesion having the smallest lesion curvature to be treated subsequently, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Furhter, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treating lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. Treating lesion with lager curvature will be ranked next to it. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 32, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 27, and Sauer further teaches training a machine-learning algorithm with lesion curvature information and types of catheters; and performing the selecting of the catheter to be inserted from the radial artery of the arm of the patient with the machine-learning algorithm (see 112(a) and 112(b) rejections; “… other computational approaches such as machine-learning based approaches, and these values can be used to compute hemodynamic quantities, such as fractional flow reserve (FFR) …” [0014]; “… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]; since the limitation is interpreted as any machine-learning based approach due to indefiniteness; the planning as taught by Sauer are using FFR as a critical factor, which is based on machine-learning approaches);
acquiring lesion curvature information of the plurality of lesions with the machine- learning algorithm (“… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]); and 
determining that the catheter is designed with the machine-learning algorithm (see 112(a) and 112(b) rejections; “… other computational approaches such as machine-learning based approaches, and these values can be used to compute hemodynamic quantities, such as fractional flow reserve (FFR) …” [0014]; “… such as a machine-learning based pressure-drop model that is trained using a machine-learning algorithm to map anatomical and flow features derived from a stenosis to a pressure-drop associated with the stenosis.” [0024]; since the limitation is interpreted as any machine-learning based approach due to indefiniteness; the planning as taught by Sauer are using FFR as a critical factor, which is based on machine-learning approaches).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
In addition, Chappel further teaches wherein the catheter is designed to avoid being deformed in the treatment of the lesion with the smallest lesion curvature first before treating the lesion with the larger lesion curvature (“… catheter tip 20 made up of two sections … and a stiff and radially rigid section at the distal end 40, in a curved vessel …” [0026]; “… and the radial rigidity of the distal end 40 minimizes plastic deformation.” [0028]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the catheter design as taught by Anderson with the rigid tip design as taught by Chappel. Doing so would make it possible “to enhance deliverability of an endovascular catheter by combining two otherwise contradictory parameters into one catheter tip” (see Chappel; [0019]).


Claim 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sauer and Chappel, as applied in claim 1 and 27 respectively, and further in view of Ueda et al. (US 2014/0358123 A1; published on 12/04/2014) (hereinafter "Ueda").

Regarding claim 3, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Anderson further teaches obtaining the curvature information for the plurality of lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
Although Anderson fails to explicitly teach the step of determining the lesion having the smallest lesion curvature is to be treated first based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion for the plurality of lesions ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with small curvature will yield more restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
Anderson in view of Sauer fails to explicitly teach wherein in a case where the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries, and the plurality of lesions include one or more lesion in each of the left and right lower limb arteries.
However, in the same field of endeavor, Ueda teaches wherein in a case where the main lumen is an aorta ("… the abdominal aorta 212 …" [0157]; see Fig.9A and 9B), the bifurcation is an aortailiac bifurcation ("… to the connection position Z between the right common iliac artery 228 and the left common iliac artery 214." [0157]; see Fig.9A and 9B), and the plurality of bifurcated lumens are left and right lower limb arteries ("… in the left femoral artery 218 …" [0157]; "… of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.9A and 9B), and the plurality of lesions include one or more lesion in each of the left and right lower limb arteries ("… for treating the left stenosed portion X2 …" [0156]; "… for treating the right stenosed portion X1 of the right leg 104 a …" [0159]; see Fig.9A and 9B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to apply the lesion diagnosis for treatment as taught by Anderson in the further treatment situation as taught by Ueda. Doing so would make it possible that "plural treatment targets present in different sites can be treated by a single treatment" (see Ueda; [0161]).

Regarding claim 29, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 27, and Anderson further teaches obtaining the curvature information for the plurality of lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
Although Anderson fails to explicitly teach the step of determining the lesion having the smallest lesion curvature is to be treated first based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion for the plurality of lesions ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with small curvature will yield more restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
Anderson in view of Sauer fails to explicitly teach wherein in a case where the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries, and the plurality of lesions include one or more lesion in each of the left and right lower limb arteries.
However, in the same field of endeavor, Ueda teaches wherein in a case where the main lumen is an aorta ("… the abdominal aorta 212 …" [0157]; see Fig.9A and 9B), the bifurcation is an aortailiac bifurcation ("… to the connection position Z between the right common iliac artery 228 and the left common iliac artery 214." [0157]; see Fig.9A and 9B), and the plurality of bifurcated lumens are left and right lower limb arteries ("… in the left femoral artery 218 …" [0157]; "… of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.9A and 9B), and the plurality of lesions include one or more lesion in each of the left and right lower limb arteries ("… for treating the left stenosed portion X2 …" [0156]; "… for treating the right stenosed portion X1 of the right leg 104 a …" [0159]; see Fig.9A and 9B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to apply the lesion diagnosis for treatment as taught by Anderson in the further treatment situation as taught by Ueda. Doing so would make it possible that "plural treatment targets present in different sites can be treated by a single treatment" (see Ueda; [0161]).


Claim 8, 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sauer and Chappel, as applied in claim 1 and 27 respectively, and further in view of Sharma et al. (US 2015/0112182 A1; published on 04/23/2015) (hereinafter "Sharma").

Regarding claim 8, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Anderson further teaches wherein based on the lesion curvature information the method comprising: determining the lesion to be treated first among the plurality of lesions ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
Further, Sauer teaches determining the lesion to be treated first among the plurality of lesions ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]) by deep learning ("… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique. Details of such machine learning based techniques for calculating FFR are described in U.S. Published Patent Application 2015/0112182, entitled 'Method and System for Machine Learning Based Assessment of Fractional Flow Reserve', which is incorporated herein by reference in its entirety." [0034]; see also later citation to Sharma).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
In addition, Sharma teaches the machine learning method as taught by Sauer is deep learning method ("… a regressor trained using a deep neural network is used to computer an FFR value specific to that stenosis. The process is then repeated for each stenosis within the coronary tree as necessary." [0081]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the machine learning method as taught by Sharma. Doing so would make it possible that "the problem of calculating FFR (or other hemodynamic quantities of interest can be solved in two phases" (see Sharma; [0081]).

Regarding claim 9, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 1, and Sauer further teaches performing the determining of the lesion having the smallest lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too) by reinforcement-learning using a result of treatment ("… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique. Details of such machine learning based techniques for calculating FFR are described in U.S. Published Patent Application 2015/0112182, entitled 'Method and System for Machine Learning Based Assessment of Fractional Flow Reserve', which is incorporated herein by reference in its entirety." [0034]; see also later citation to Sharma).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
In addition, Sharma teaches the machine learning method as taught by Sauer is reinforcement-learning using a result of treatment ("… the deep neural network regressor for determining the FFR value of a stenosis can be trained as follows … Collect a large set of trained image patches from medical images {e.g., Cardiac CT images} of various patients {e.g., 200+} with identified stenosis image patches and corresponding FFR values." [0098], here the corresponding FFR is the result of treatment according to definition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the machine learning method as taught by Sharma. Doing so would make it possible that "the problem of calculating FFR or other hemodynamic quantities of interest can be solved in two phases" (see Sharma; [0081]).

Regarding claim 31, Anderson in view of Sauer and Chappel teaches all claim limitations, as applied in claim 27, and Sauer further teaches performing the determining of the lesion having the smallest lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with smallest curvature will yield the most restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too) by reinforcement-learning using a result of treatment ("… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique. Details of such machine learning based techniques for calculating FFR are described in U.S. Published Patent Application 2015/0112182, entitled 'Method and System for Machine Learning Based Assessment of Fractional Flow Reserve', which is incorporated herein by reference in its entirety." [0034]; see also later citation to Sharma).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).
In addition, Sharma teaches the machine learning method as taught by Sauer is reinforcement-learning using a result of treatment ("… the deep neural network regressor for determining the FFR value of a stenosis can be trained as follows … Collect a large set of trained image patches from medical images {e.g., Cardiac CT images} of various patients {e.g., 200+} with identified stenosis image patches and corresponding FFR values." [0098], here the corresponding FFR is the result of treatment according to definition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the machine learning method as taught by Sharma. Doing so would make it possible that "the problem of calculating FFR or other hemodynamic quantities of interest can be solved in two phases" (see Sharma; [0081]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793      

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793